DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


The means for claim limitations are interpreted as:
Regarding claim 25: “a means for introducing a liquid into the capsule” and “means for discharging a liquid from the capsule”.
Respectively in specifications: “The means for introducing the liquid into the capsule can be designed as at least one penetration element for penetrating the contact surface of the capsule.” (page 4, lines 25-27), and “The means for discharging the liquid from the capsule can be designed as at least one, preferably a plurality of, penetration element(s), in particular selected from a list consisting of pyramids, cones, truncated pyramids, truncated cones, cylinders and prisms, for penetrating the contact surface of the capsule.” (page 5, lines 18-23).

Regarding claim 39: “the structure has latching means”.
Specifications: “the encircling collar 20 of the adapter 1 has latching means in the form of a groove 45 and a latching lug 46 to which the encircling collar 37 of the flange-like edge 36 of the capsule body 24 can be latched.” (page 21, lines 21-27).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “introducing region” of claim 26 must be shown or the feature(s) canceled from the claim(s). 
Claims 45, 65 and 66 discloses “a line which connects the inlet to a center of the at least one machine readable code and a line which connects the inlet to the outlet are separated by a minimum angle spacing of 70°” while figure 2 has lines labeled as “a” and “b”, it is unclear if “a line” as claimed is line “a” as drawn or if “a line” could be interpreted as “the line” subsequently. further because the top down perspective is shown in figure 2, it is not possible to see any line that extends a top to bottom of the capsule. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claim 37 objected to because of the following informalities:  reads “for at least on of securing” should read emphasis added “for at least one of securing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 recites the limitation "at least one sealing element" in lines 2.  There is insufficient antecedent basis for this limitation in the claim. it is unclear if the at least one sealing element of claim 28 (in dependence to claim 27) is the same sealing element. Claim 28 reading “the at least one sealing element“ would provide clarity if the at least one sealing elements are the same component.
Claim 46 recites the limitation “the contact surface” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim.


Claim 33 recites (lines 6-7) “and by an internal pressure of the capsule that is built up during the preparation of a beverage, can be brought to burst.” It is unclear that the applicant is referring to the bursting of the capsule however as best understood the application will be examined as such. 
Claims 26 and 35 disclose “a liquid” however parent claim 25 discloses “a liquid”, it is unclear if this is the same liquid. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 25-32, 35-37, 39, 46-48, 53-56, 59, 62 and 63 are rejected under 35 U.S.C. 102(a1) as being anticipated by Pruitt (US 2015/0327713).

Regarding claim 25, an adapter for use in preparation of a beverage by a capsule and a beverage preparation device, wherein the adapter can be placed together with the capsule into the beverage preparation device (adapter 100 with capsule retaining system 160 fits within preparation device 217/218, see figures 2 to 4), 
the adapter has a capsule side (at brew port 135) on which a means for introducing a liquid (liquid as indicated by brew port 135) into the capsule and means for discharging a liquid (from discharge opening 180) from the capsule are arranged, the adapter has a device side (top of 100 or at least screen 137 before brew port 135) on which an inlet (inlet to/of screen 137 or area 110) for a liquid prepared by the beverage preparation device and also an outlet (outlet 180 to screen 137 or area 110 leading to capsule) are arranged, 
the inlet is fluidically connected to the means for introducing the liquid into the capsule and the outlet is fluidically connected to the means for discharging the liquid from the capsule (see potential of flow path in figure 2 showing outlet 180 in fluid connection to 110 through screen 137).

Regarding claim 26, Pruitt discloses the adapter according to claim 25, Pruitt further discloses (Fig-2) wherein the capsule side has an introducing region (any flow area above capsule of the adapter, see figure 2), in which the means for introducing a liquid into the capsule are arranged, and/or a discharging region (any area post capsule having fluid flow capability, see figure 2), in which the means for discharging the liquid from the capsule are arranged.

Regarding claim 27, Pruitt discloses he adapter according to claim 26, Pruitt further discloses (Fig-2) wherein at least one of the introducing region or the discharging region is bounded by at least one sealing element (125/130 and or protrusions surrounding 175/180, see in figure 2) by which at least one tight connection can be produced with a contact surface of the capsule (where sealing elements contact capsule, see figure 2).

Regarding claim 28, Pruitt discloses the adapter according to claim 27, Pruitt further discloses wherein the introducing region and the discharging region are separated from one another by at least one sealing element (see 112b rejection regarding antecedence to claim 27 of the at least one sealing element) by which a tight connection is produced with the contact surface of the capsule (inlet and outlet surfaces are in contact with the sealing elements 125/130 and or protrusions surrounding 175/180).

Regarding claim 29, Pruitt discloses the adapter according to claim 25, Pruitt further discloses wherein the means for introducing the liquid into the capsule are designed as at least one penetration element (see figure 2 showing spiked region of 110 at an interior side to seal 125 and within the capsule surface as defined by level of seal 125) for penetrating the contact surface of the capsule.

Regarding claim 30, Pruitt discloses the adapter according to claim 29, Pruitt further discloses wherein the means for introducing the liquid into the capsule are 

Regarding claim 31, Pruitt discloses the adapter according to claim 29, wherein the at least one penetration element is designed in such a manner that, when the capsule and the adapter are placed into the beverage preparation device and the device is closed, the contact surface of the capsule is penetrated by the at least one penetration element (hinge 193 provides pivot to 110 having spikes as disclosed above, as seen in figures 3 and 4, the capsule holder 100 fits into device component 218 which is a traditional slide fit coffee basket, the insertion of basket 218 would press 100 towards 160.
However it is not clear that Applicant is claiming the act of closing the beverage preparation device punctures the capsule, if Applicant is claiming as such, it is noted that no structure of the beverage preparation device has been given enabling a configuration for a step of closing the beverage preparation device, see 112b rejection).

Regarding claim 32, Pruitt discloses the adapter according to claim 25, Pruitt further discloses wherein the means for discharging the liquid from the capsule are designed as at least one penetration element (spiked element 175/120 of outlet/inlet 180/135, see figure 2) for penetrating the contact surface of the capsule.

Regarding claim 35, Pruitt discloses the adapter according to claim 25, Pruitt further discloses wherein the means for introducing a liquid into the capsule, the inlet and optionally also the introducing region are arranged in an edge region (see figure 2 having non-central inlets/outlets 135/180 of fluid flow, see potential of flow path in figure 2 showing outlet 180 in fluid connection to 110 through screen 137).

Regarding claim 36, Pruitt discloses the adapter according to claim 25, Pruitt further discloses wherein the capsule side has a structure for at least one of securing or positioning the capsule (see figure 2 showing a peripheral top edge of capsule sandwiched between 100 and 160 via secured latching system 115/195).

Regarding claim 37, Pruitt discloses the adapter according to claim 36, Pruitt further discloses wherein the structure for at least one of securing or positioning the capsule is designed in the form of an encircling collar (see figure 12 showing encircling component 275 or alternatively any portion of 100 extending to or beyond a top portion of the capsule).

Regarding claim 39, Pruitt discloses the adapter according to claim 36, Pruitt further discloses (Fig-2) wherein the structure has latching means (115/195) to which the capsule can be latched (see figure 2 showing a peripheral top edge of capsule sandwiched between 100 and 160 via secured latching system 115/195).

Regarding claim 46, Pruitt discloses a capsule for preparing a beverage with an adapter according to claim 25 Pruitt further discloses and a beverage preparation device (217/218), wherein the capsule is placeable together with the adapter into the beverage preparation device (see figure 3, device 217/218), the capsule comprises a capsule body (body of 173) with a flange like edge (top edge of capsule/pod as seen in figure 6 and is engaged with “pod retaining assembly” 160 of adapter [0025]) to which a cover (generally 100 of adapter or the punctured by protrusion 120 portion of capsule top) is attached (see figure 2 having pod secured with adapter), the cover forms the contact surface of the capsule and closes the capsule body (closed as evidenced by capsule piercing components 120 at top of capsule in adapter, see figure 2), and the flange like edge has an encircling collar (any portion of 100 extending beyond flange surface of capsule as positioned in adapter) which extends beyond the contact surface.

Regarding claim 47, Pruitt discloses a set (adapter and capsule have working relation as shown in figures and are therefore interpreted as a set) comprising an adapter according to claim 25 Pruitt further discloses and at least one capsule (capsule configured for adapter as disclosed in claim 25).

Regarding claim 48, Pruitt discloses the set according to claim 47, Pruitt further discloses wherein the capsule is placeable together with the adapter into the beverage preparation device (see figures 3 and 4 showing placement of adapter having capsule (as seen in figure 2) within adapter within beverage preparation device 217/218), the capsule comprises a capsule body (exterior of capsule) with a flange like edge (top 

Regarding claim 53, Pruitt discloses a set comprising an adapter according to claim 36 Pruitt further discloses and at least one capsule (173), wherein the adapter is preassembled on the capsule (adapter is pre-assembled on cartridge before insertion into beverage preparation device, see figures 2-3-4 showing nested arrangement of capsule to adapter and then beverage preparation device, a further timing of arrangement of capsule to adapter would constitute a method claim).

Regarding claim 54, Pruitt discloses the set according to claim 53, Pruitt further discloses wherein the capsule is placeable together with the adapter into the beverage preparation device (see figures 2-3-4 showing nested arrangement of capsule to adapter and then beverage preparation device), the capsule comprises a capsule body (body of 173) with a flange like edge (top flange like edge of 173 as seen in figure 2) to which a cover (cover as identified by pierced cover component of capsule, piercing member 120, see figure 2 and reference paragraph [0030]) is attached, the cover forms 

Regarding claim 55, Pruitt discloses a set comprising an adapter according to in claim 37 Pruitt further discloses and at least one capsule (173), wherein the adapter is preassembled on the capsule (adapter is pre-assembled on cartridge before insertion into beverage preparation device, see figures 2-3-4 showing nested arrangement of capsule to adapter and then beverage preparation device, a further timing of arrangement of capsule to adapter would constitute a method claim).

Regarding claim 56, Pruitt discloses a set according to claim 55, Pruitt further discloses wherein the capsule is placeable together with the adapter into the beverage preparation device (see figures 2-3-4 showing nested arrangement of capsule to adapter and then beverage preparation device), the capsule comprises a capsule body (an exterior of 173) with a flange like edge (top flange like edge of 173 as seen in figure 2) to which a cover (cover as identified by pierced cover component of capsule, piercing member 120, see figure 2 and reference paragraph [0030]) is attached, the cover forms the contact surface of the capsule (area of piercing is also provided sealing to cover of capsule “The first piercing member 120 may be provided with a seal 125” [0024]) and closes the capsule body, and the flange like edge has an encircling collar (any portion of 


Regarding claim 59, Pruitt discloses a beverage preparation system comprising a set according to claim 47, Pruitt further discloses and a beverage preparation device (218/217).

Regarding claim 62, Pruitt discloses a beverage preparation system comprising a set according to claim 53 Pruitt further discloses and a beverage preparation device (218/217).

Regarding claim 63, Pruitt discloses a beverage preparation system comprising a set according to claim 55 Pruitt further discloses and a beverage preparation device (218/217).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt in view of Richiger (US 2011/0020499).

Regarding claim 33, Pruitt discloses the adapter according to claim 25, Pruitt further discloses wherein the means for discharging the liquid from the capsule are designed as at least one supporting element (175 or sealing area there around), and the at least one supporting element is designed in such a manner that, after the capsule and the adapter are placed into the beverage preparation device, the contact surface of the capsule rests on the supporting element (see capsule within adapter portion 160 and 175 at 180).
Pruitt is silent regarding when the bottom of the capsule is pierced for discharge of fluid and specifically that an internal pressure of the capsule that is built up during preparation of a beverage, can be brought to burst the fluid discharging portion of the capsule.
However Richiger teaches an internal pressure of the capsule that is built up during preparation of a beverage, can be brought to burst the fluid discharging portion of the capsule (capsule fluid pressure bursts outlet “The inlet opening is closed with a special membrane which is then burst as a result of the pressure of an infusion liquid.” [0003]).
The advantage of bursting the capsule with built up pressure within the capsule, is to insure an adequate pressure is provided to the substance of the capsule to influence the quality of end product “Predetermined breaking points may be provided so that the wall of the capsule or the special foil can burst more effectively. It is also 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Pruitt with Richiger, by replace the simple spiked fluid discharging enabling features of Pruitt with the pressure bursting discharge system of Richiger, to insure an adequate pressure is provided to the substance of the capsule to influence the quality of end product.

Claims 34, 44, 51, 52 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt in view of Hansen (US 2008/0187638 A1).  

Regarding claim 34, Pruitt discloses the adapter according to claim 25, Pruitt is silent regarding wherein the means for discharging the liquid from the capsule, the outlet and optionally also the discharging region are arranged in the center of the adapter.
	However Hansen teaches (Fig-21) wherein the means for discharging the liquid from the capsule (at outlet 44), the outlet and optionally also the discharging region are arranged in the center of the adapter.
	The advantage of wherein the means for discharging the liquid from the capsule, the outlet and optionally also the discharging region are arranged in the center of the adapter, is to provide distributed flow of fluids within the capsule, “as shown in Fig-21…. 
	Therefore it would have been obvious for someone with ordinary skill in the art at the time the invention was filed, to modify Pruitt with Hansen, by modifying the location of inlets and outlets of Pruitt with the central inlets and outlets of Hansen, to provide distributed flow of fluids within the capsule. 

Regarding claim 44, Pruitt discloses the adapter according to claim 25, Pruitt is silent regarding wherein the adapter is formed transparently at least in some regions such that a machine readable code mounted on the contact surface of the capsule is readable by the beverage preparation device, when the adapter is placed together with the capsule into the beverage preparation device.
However Hansen teaches the adapter is formed transparently (transparency of material (glass over barcode 320 of capsule 1) as part of containment to capsule “The aperture 320 is closed by a window, preferably glass, which can transmit the signals produced by the barcode reader.” [0126], note reference discloses both barcode/ machine readable code and aperture there to as 320) at least in some regions such that a machine readable code (320) mounted on the contact surface of the capsule is readable by the beverage preparation device (reader 252), when the adapter is placed together with the capsule into the beverage preparation device (“the recognition means 
The advantage of the adapter is formed transparently at least in some regions such that a machine readable code mounted on the contact surface of the capsule is readable by the beverage preparation device, when the adapter is placed together with the capsule into the beverage preparation device, is to provide a closed window environment while retaining transmissibility of information therethrough of the coffee capsule “The aperture 320 is closed by a window, preferably glass, which can transmit the signals produced by the barcode reader. In use the electrical signals produced are decoded by signal processing software and the results forwarded to the control processor.” [0126]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Pruitt with Hansen, by adding to the cartridge adapter system of Pruitt, the through material reading system of Hansen, to provide a enclosed system with window capable of transmitting information therethrough from the coffee capsule.

Regarding claim 51, Pruitt as modified by Hansen discloses a set comprising an adapter according to claim 44, Pruitt as modified by Hansen further discloses, and at least one capsule (173 Pruitt, 1 Hansen), wherein the capsule has a machine readable code (320 Hansen) on the contact surface (top surface of 1, Hansen).

Regarding claim 52, Pruitt as modified by Hansen discloses the set as claimed in claim 51, Pruitt further discloses wherein the capsule is placeable together with the adapter into the beverage preparation device (see figures 2-3-4 having stacked arrangement of capsule adapter and beverage preparation device), the capsule comprises a capsule body (an exterior of 173) with a flange like edge (flange like edge of top of 173, see figure 2) to which a cover is attached (cover as identified by pierced cover component of capsule/pod, piercing member 120, see figure 2 and reference paragraph [0030]), the cover forms the contact surface of the capsule (area of piercing is also provided sealing to cover of capsule “The first piercing member 120 may be provided with a seal 125” [0024]) and closes the capsule body, and the flange like edge has an encircling collar (any portion of 100 extending beyond flange surface of capsule as positioned in adapter) which extends beyond the contact surface.

Regarding claim 61, Pruitt discloses a beverage preparation system comprising a set according to claim 51, Pruitt further discloses and a beverage preparation device (218/217).

Claims 38, 57, 58 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt in view of Sung (US 2017/0166392).

Regarding claim 38, Pruitt discloses the adapter according to claim 37, Pruitt is silent regarding wherein the encircling collar comprises an indentation for engaging in a recess of the capsule.

The advantage of wherein the encircling collar comprises an indentation for engaging in a recess of the capsule, is to provide subsequently to an orientation of the capsule (see [0100] as disclosed above), a positioned identifying device for reading information from the capsule “The brewer system, such as the system 10A, may have a bar code reader 808A within the brewing chamber 70A positioned to read the bar codes 804A, 806A, and others on the lid of the cartridges.” [0199]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Pruitt with Sung, by adding to the collar retaining system of Pruitt, the orienting collar system of Sung, to orient the capsule with respect to the capsules identifying device.

Regarding claim 57, Pruitt discloses a set comprising an adapter according to claim 38 Pruitt further discloses and at least one capsule, wherein the adapter is preassembled on the capsule (adapter is pre-assembled on cartridge before insertion into beverage preparation device, see figures 2-3-4 showing nested arrangement of capsule to adapter and then beverage preparation device, a further timing of arrangement of capsule to adapter would constitute a method claim).

Regarding claim 58, Pruitt discloses the set according to claim 57, Pruitt further discloses wherein the capsule is placeable together with the adapter into the beverage preparation device, the capsule comprises a capsule body with a flange like edge (top flange like edge of 173 as seen in figure 2) to which a cover (cover as identified by pierced cover component of capsule, piercing member 120, see figure 2 and reference paragraph [0030]) is attached, the cover forms the contact surface of the capsule (area of piercing is also provided sealing to cover of capsule “The first piercing member 120 may be provided with a seal 125” [0024]) and closes the capsule body, and the flange like edge has an encircling collar (any portion of 100 extending beyond flange surface of capsule as positioned in adapter) which extends beyond the contact surface.

Regarding claim 64, Pruitt discloses a beverage preparation system comprising a set according to claim 57 Pruitt further discloses and a beverage preparation device (218/217).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Pruitt in view of Rivera (US 2016/0174757 A1).

Regarding claim 40, Puritt discloses the adapter according to claim 39, Pruit is silent regarding wherein the latching means are in the form of at least one of a groove or a latching lug, to which the capsule can be latched.
However Rivera teaches (Fig-5-9) the structure has latching means (groove 71 and hook 76/72) to which the capsule (60) can be latched (“The tabs 64a and 64b 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Pruitt with Rivera, by adding to the loose latching until closed device system of Pruitt with the secured capsule system of Rivera, to provide a simple attaching means by slipping on or snapping on of the capsule adapter to the brim of the capsule. 

Claims 41 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt in view of Giovanni (WO 2017134544 A1).

Regarding claim 41, Pruitt discloses the adapter according to claim 25, Pruitt is silent regarding wherein the device side has at least one machine readable code which is readable by a beverage preparation device, when the adapter is placed together with the capsule into the beverage preparation device.
However Giovanni teaches (Fig-18) wherein the device side (top of capsule 2) has at least one machine readable code (image code 14/15 identifying scan performed by image acquisition device 12, see figure 18) which is readable by a beverage 
The advantage of wherein the device side has at least one machine readable code which is readable by a beverage preparation device, when the adapter is placed together with the capsule into the beverage preparation device, is to “allow operation of an apparatus for making a beverages to be controlled in such a way that the beverage can only be supplied if a capsule that is suitable for the apparatus and approved by the manufacturer of the apparatus is used” (page 19, lines 2-6).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Pruitt with Giovanni, by adding to the capsule adapter system of Pruitt, the through adapter capsule identifying system of Giovanni, to allow operation of an apparatus for making a beverages to be controlled in such a way that the beverage can only be supplied if a capsule that is suitable for the apparatus and approved by the manufacturer of the apparatus is used.

Regarding claim 45, Pruitt as modified by Giovanni, discloses the adapter according to claim 41, Pruitt as modified by Giovanni teaches wherein the at least one machine readable code (15, Giovanni) is arranged on the device side (see readable code 15 of figures 12 to 20 on the device side of capsule carrier 8, Giovanni) in such a manner that a line (any angle parallel to plane of 15 through inlet, Giovanni) which connects the inlet to a center of the at least one machine readable code and a line which connects the inlet to the outlet are separated by a minimum angle spacing of 70°. .


Claims 42, 43, 49, 50, 60, 62, 63, 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt in view of Giovanni and in further view of Hansen.  

Regarding claim 42, Pruitt discloses the adapter according to claim 25, Pruitt is silent regarding wherein the capsule side has at least one machine readable code, which is readable by a beverage preparation device.
However Giovanni teaches (Fig-17-18) wherein the capsule side (8 at top of capsule 2) has at least one machine readable code (15, see figures 12-16), which is readable by a beverage preparation device (reader 12),
 The advantage of the capsule side has at least one machine readable code, which is readable by a beverage preparation device, is to “allow operation of an apparatus for making a beverages to be controlled in such a way that the beverage can only be supplied if a capsule that is suitable for the apparatus and approved by the manufacturer of the apparatus is used” (page 19, lines 2-6).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Pruitt with Giovanni, by adding to the capsule adapter system of Pruitt, the through adapter capsule identifying system of Giovanni, to allow operation of an apparatus for making a beverages to be controlled in such a way 
Pruitt as modified by Giovanni is silent regarding the adapter is at least partially transparent in such a manner that the machine readable code can be read by the beverage preparation device when the adapter is placed together the capsule into the beverage preparation device.
However Hansen teaches (Fig-10) the adapter is at least partially transparent (“The aperture 320 is closed by a window, preferably glass, which can transmit the signals produced by the barcode reader.” [0126]).) in such a manner that the machine readable code can be read by the beverage preparation device when the adapter is placed together the capsule into the beverage preparation device (“the recognition means 252 comprises an optical barcode reader which reads the printed barcode 320 provided on the laminate 5 of the beverage cartridge 1 as shown in FIG. 10” [0126])
The advantage of the adapter is at least partially transparent in such a manner that the machine readable code can be read by the beverage preparation device when the adapter is placed together the capsule into the beverage preparation device, is to provide a closed window environment while retaining transmissibility of information therethrough of the coffee capsule “The aperture 320 is closed by a window, preferably glass, which can transmit the signals produced by the barcode reader. In use the electrical signals produced are decoded by signal processing software and the results forwarded to the control processor.” [0126]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Pruitt as already modified by Giovanni, further 

Regarding claim 43, Pruitt discloses the adapter as claimed in claim 25, Pruitt is silent regarding wherein the adapter has at least one window through which a machine readable code mounted on the contact surface of the capsule is readable by the beverage preparation device, when the adapter is placed together with the capsule into the beverage preparation device.
However Giovanni teaches wherein the capsule side has at least one machine readable code (15), which is readable by a beverage preparation device (12).
 The advantage of the capsule side has at least one machine readable code, which is readable by a beverage preparation device, is to “allow operation of an apparatus for making a beverages to be controlled in such a way that the beverage can only be supplied if a capsule that is suitable for the apparatus and approved by the manufacturer of the apparatus is used” (page 19, lines 2-6). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Pruitt with Giovanni, by adding to the capsule adapter system of Pruitt, the through adapter capsule identifying system of Giovanni, to allow operation of an apparatus for making a beverages to be controlled in such a way that the beverage can only be supplied if a capsule that is suitable for the apparatus and approved by the manufacturer of the apparatus is used.

However Hansen teaches the adapter having at least one window (320, “The aperture 320 is closed by a window, preferably glass, which can transmit the signals produced by the barcode reader.” [0126]) through which a machine readable code is readable (“the recognition means 252 comprises an optical barcode reader which reads the printed barcode 320 provided on the laminate 5 of the beverage cartridge 1 as shown in FIG. 10” [0126]).
The advantage of the adapter having at least one window through which a machine readable code is readable, is to provide a closed window environment while retaining transmissibility of information therethrough of the coffee capsule “The aperture 320 is closed by a window, preferably glass, which can transmit the signals produced by the barcode reader. In use the electrical signals produced are decoded by signal processing software and the results forwarded to the control processor.” [0126]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Pruitt as already modified by Giovanni, further with Hansen, by adding to the identifying system of Pruitt, the through material reading system of Hansen, to provide an enclosure window capable of transmitting information therethrough of the coffee capsule.

Regarding claim 49, Pruitt as modified by Giovani, discloses a set comprising an adapter according to claim 43 Pruitt as modified by Giovani further teaches and at least one capsule (173 Pruitt, 1 Giovani), wherein the capsule has a machine readable code 

Regarding claim 50, Pruitt as modified by Giovani discloses the set according to claim 49, Pruitt further discloses wherein the capsule is placeable together with the adapter into the beverage preparation device (see figures 2-3-4 showing stacked combination of capsule adapter and brewing device), the capsule comprises a capsule body (an exterior of 173) with a flange like edge (top flange like edge of 173 as seen in figure 2) to which a cover is attached (cover as identified by pierced cover component of capsule/pod, piercing member 120, see figure 2 and reference paragraph [0030]), the cover forms the contact surface of the capsule (area of piercing is also provided sealing to cover of capsule “The first piercing member 120 may be provided with a seal 125” [0024]) and closes the capsule body, and the flange like edge has an encircling collar (any portion of 100 extending beyond flange surface of capsule as positioned in adapter) which extends beyond the contact surface.

Regarding claim 60, Pruitt discloses a beverage preparation system comprising a set according to claim 49 Pruitt further discloses and a beverage preparation device (218/217).

Regarding claim 62, Pruitt discloses a beverage preparation system comprising a set according to claim 53 Pruitt further discloses and a beverage preparation device (218/217).

Regarding claim 63, Pruitt discloses a beverage preparation system comprising a set according to claim 55 Pruitt further discloses and a beverage preparation device (218/217).

Regarding claim 65, Pruitt as modified by Giovani and Hansen teaches the adapter according to claim 42, wherein the at least one window (window closing aperture of barcode 320 “The aperture 320 is closed by a window, preferably glass, which can transmit the signals produced by the barcode reader.” [0126] Hansen) is arranged on the device side in such a manner that a line which connects the inlet to a center of the at least one window and a line which connects the inlet to the outlet are separated by a minimum angle spacing of 70° (approximately 90 degrees separates the plane of the inlet/cover of capsule to the direction of the outlet of Pruitt, where the cover is pierced and outflow occurs at capsule location opposite cover, see figure 2 of Pruitt).

Regarding claim 66, Pruitt as modified by Giovani and Hansen discloses the adapter according to claim 43, Pruitt as already modified by Giovani and Hansen further teaches wherein the at least one transparent region is arranged on the device side (“The aperture 320 is closed by a window, preferably glass, which can transmit the signals produced by the barcode reader.” [0126] Hansen) in such a manner that a line 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Spencer H. Kirkwood/           Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761